
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1695
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Hastings of
			 Florida submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Encouraging elected officials and political
		  leaders in the Republic of Iraq to redouble their efforts to form a government
		  that is just, representative, and accountable to the people of
		  Iraq.
	
	
		Whereas the people of the United States stand in
			 solidarity with the people of the Republic of Iraq as Iraqis seek peace and
			 stability, democracy, and economic prosperity for themselves and for their
			 children;
		Whereas, on January 30, 2005, the people of Iraq elected
			 the 275-member National Assembly which created the Transitional Government of
			 Iraq and directed the drafting of a new Constitution of Iraq;
		Whereas, on January 30, 2005, the people of Iraq also
			 elected provincial councils in 18 governorates throughout Iraq and on October
			 15, 2005, again went to the polls and ratified the proposed Constitution of
			 Iraq;
		Whereas pursuant to the new Constitution of Iraq, a
			 general election was held on December 15, 2005, to elect a permanent 275-member
			 Council of Representatives;
		Whereas governorate and provincial elections were held in
			 Iraq on January 31, 2009, to replace the local councils in 14 of the 18
			 governorates of Iraq that were elected in the governorate elections of
			 2005;
		Whereas, on November 26, 2007, United States President
			 George W. Bush and Iraqi Prime Minister Nouri Kamel Al-Maliki signed a
			 Declaration of Principles for a Long-Term Relationship of Cooperation and
			 Friendship Between the Republic of Iraq and the United States of
			 America;
		Whereas, on November 17, 2008, United States Ambassador to
			 Iraq, Ryan Crocker, and Iraq Foreign Minister Hoshyar Zebari signed both the
			 Strategic Framework Agreement for a Relationship of Friendship and Cooperation
			 between the United States and the Republic of Iraq, and the Agreement Between
			 the United States of America and the Republic of Iraq On the Withdrawal of
			 United States Forces from Iraq and the Organization of Their Activities During
			 Their Temporary Presence in Iraq;
		Whereas pursuant to those agreements, on June 30, 2009,
			 the United States Armed Forces withdrew from all cities, villages, and
			 localities in Iraq, and Iraqi forces moved into a leadership role with skill
			 and commitment to the citizens of Iraq;
		Whereas, on August 31, 2010, the United States ended its
			 combat mission in Iraq and began a new phase in its relationship with the
			 Government and people of Iraq in support of their efforts to continue to
			 consolidate democracy, promote economic prosperity, and secure peace and
			 stability in Iraq, the region, and the world;
		Whereas Iraq’s proven oil reserves rank third in the world
			 and provide an important source of government revenue needed for Iraq’s
			 economic future;
		Whereas the Government of Iraq has made positive strides
			 in seeking to generate revenue from its substantial oil reserves by conducting
			 an international bidding and contracting process for oil field services, it has
			 not yet enacted comprehensive oil and gas sector framework and revenue-sharing
			 legislation;
		Whereas Iraq has recognized that transparency in oil and
			 gas revenue is critical to ensuring the maximum impact of these revenues and in
			 February 2010 became an implementing country of the Extractive Industries
			 Transparency Initiative (EITI);
		Whereas more than 2,000,000 citizens of Iraq are displaced
			 both within and outside of the country and their children are not able to go to
			 school;
		Whereas while violence in Iraq has decreased in recent
			 years it remains a threat with more than 1900 civilians killed and 3800 wounded
			 in random attacks since January 2010; and
		Whereas, on March 7, 2010, the people of Iraq elected 325
			 members of the Council of Representatives who must select the Prime Minister
			 and President pursuant to the Constitution of Iraq: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)encourages all elected officials and
			 political leaders in the Republic of Iraq to redouble their efforts to form a
			 new government as soon as possible that is just, representative, and
			 accountable to the people of Iraq, and which is capable of continuing to build
			 the skills and effectiveness of Iraq’s security forces;
			(2)condemns the
			 cowardly attacks on innocent civilians perpetrated by terrorist thugs operating
			 in Iraq;
			(3)urges the Government of Iraq to increase
			 support for its displaced citizens within Iraq and those currently living in
			 countries in the region and around the world, and to ensure that their children
			 have access to education; and
			(4)encourages the Government of Iraq to
			 continue to develop its oil and gas resources in order to meet development
			 needs, including by enacting comprehensive oil and gas sector framework and
			 revenue-sharing legislation, and by wholehearted implementation of the
			 Extractive Industries Transparency Initiative (EITI) and other measures to
			 ensure the transparent functioning of the oil and gas sector.
			
